DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication: the Amendment filed on 02/08/2021 and the RCE filed on 03/08/2021.  This action is made non-final.
3.	Claims 8-23 have been previously cancelled as the result of the restriction requirement. Claims 1, 24 and 31 have been amended. Claims 1-7 and 24-31 are pending in the case.  Claims 1, 24 and 31 are independent claims.  

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/08/2021 has been entered.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 5/10/2021 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
6.	Applicant's arguments filed on 02/08/2021 have been considered but are moot with new grounds of rejections.

Claim Objections
7.	Claims 1, 24 and 31: each of them is objected to because of the following informalities:  each of the claims 1, 24 and 31 is lack of the antecedent basis for the recited limitation of “the number and/or type of the first slot values” (claim 1, line 23; claim 24, line 26; claim 31, line 24).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-5, 24-28 and 31 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kim et al. (US PGPUB 2016/0226732; pub date: 8/4/2016) (hereinafter Kim) in view of Doshi et al. (US PGPUB 2019/0318759; filing date: 4/12/2018) (hereinafter Doshi).

           As to claims 1, 24 and 31, Kim teaches a method implemented by one or more processors (see [0005], processor; see Fig. 22, computer device), the method comprising: 
determining that a spoken utterance, detected at a client device and via an automated assistant interface of an automated assistant, includes a request to modify a state of a connected device that is linked with the client device, wherein the spoken utterance is provided by a user of the automated assistant (
see [0283], voice activated control system providing spoken utterance to interact with users [as an automated virtual assistant]; e.g., user inputs can be received …, such as a finger, a stylus, a mouse, a keyboard, a keypad, a joy stick, a voice activated control system, or other input devices used to provide interaction between a user and an application. As described below with reference to FIGS. 17-19, such interaction can be used to indicate a network device to be monitored and/or controlled, to navigate through contextual menus associated with a network device, and make selections in the menus;
see [0278] and Figs. 18-19, showing that via a voice activated control system as taught in [0283] to control a connected device of space heater that linked with a client device as shown in Fig. 18; the space heater state can be modified as “High”, “Low” and “Eco”; 
see Fig. 19, showing additional functions for the space heater); 

identifying, using the automated assistant and in response to receiving the request, a first function that corresponds to the request and first 
see [0283], voice activated control system providing spoken utterance to control the connected device as set forth above;
e.g., see [0278]-[0283] and Figs. 18-19, showing that via a voice activated control system as taught by [0283] to control a connected device of space heater that linked with a client device as shown in Fig. 18; the space heater state can be modified as “High”, “Low” and “Eco”; 
in this case, the space heater is turned on [as the first function and “on” is the control parameter] via a voice activated control system as shown in [0283], that “user inputs can be received at the touch screen displays shown in FIGS. 17-19 via the input device…. However, alternative and additional input devices can be used, such as a finger, a stylus, a mouse, a keyboard, a keypad, a joy stick, a voice activated control system”; for example, in Fig. 18 and [0278] the function of turning on the space heater as indicated in “the power button 1808A is selected to turn the space heater on” could be used by a voice command to turn the space heater on [as a first function and the control parameter is “on”]);

determining, using the automated assistant, a current state of the connected device, wherein the current state of the connected device is affected by performance of the first  function
(see [0004] interface element display a state of the network device; 
see [0129], a network device may generate and/or provide a “status” of the network device … the status or state of a network device can be indicated on a visual interface on the access device, for example within the tile with text and/or graphically. The status of the network device can change based on time (e.g., a period, an interval, or other time schedule). The status of a network device may be any piece of information pertinent to that particular network device. The status of a network device may be any changeable variable of that particular network device. 
For example, the status of a network device may include a state of the device itself (e.g., on or off) or how the network device is situated within the network with respect to the other network and other network devices throughout the network. 
For example, the status of a network device may refer to the network device's proximity to another network device and/or its ability to communicate with another network device because of the relative signal strength between the two network devices. 
In certain embodiments, the status can include a value or some other information indicating a unit of measure for a setting or an attribute related to operation of a device connected to the network device. 
The setting or the attribute can be adjustable within a range of values. For example, the device connected to the network device can be a light bulb and the status can include a value corresponding to brightness (e.g., a percentage of total brightness) emitted by the light bulb when the light bulb is powered-on. In another example, the device can be a motion sensor and the status can include a value corresponding to sensitivity of the sensor in a range of values between 0 to 100 when the sensor is powered on. 
In yet another example, the device can be a fan and the status can include a value corresponding to a speed of the fan on a scale of 0 to 100 when the fan is powered-on; 
see [0130] As described above, upon being powered on or reset, the-network devices 102 and/or 104 may be registered with the cloud network 114 and associated with a logical network within the local area network 100. Similarly, upon being powered or switched off or otherwise being disconnected from the network 100, the status of the-network device 102 would be known and stored by a cache (not shown) associated with the network 100. 
In another example, the gateway 110 may include storage that stores the status of the network devices within each local area network it is connected to and/or provides access to. More specifically, the status stored in the cache may include a status table which indicates the current status of each network device (as of its last communication with each network device). 
A status table may include all statuses of each device, or individual storage tables for each local area network or other subset of its network devices/networks. In one embodiment, a change in status may prompt the-network device to push its change in in status to the cloud network 114 for storage or updating of the cloud's stored status table. In another embodiment, cloud network 114 and/or gateway 110 may continuously (or periodically) communicate with each-network device to check to see if its status has changed;
see [0131] a network device (e.g. network device 102 and/or 104) may, upon connecting to the local area network 100, check the status of the-network devices on the network 100….  The network device may seek to check the status of another network device or access device for various reasons, including to display such status(es) to a user on a display or otherwise;
see [0278]-[0283] and Figs. 18-19, showing that the state of the space heater that “Eco” in Fig. 18; the state in Fig. 19 is “Standby”; the space heater state can be modified as “High”, “Low” and “Eco” or power on or off; 
see Fig. 19, showing additional functions for the space heater);  

identifying, using the automated assistant, one or more other functions, capable of being performed by the connected device, and other 
see Fig. 18 and [0278] for one or more other function, such as “High”, “Low” and “Eco” can be used to affect the space heater state; in this case, the function values are “High”, “Low” or “Eco” for the one or more other functions for the space heater; 
see Fig. 19 and [0279]-[0283], that the space heater status is “Standby” and any of the “High”, “Low” and “Eco” functions can affect the space heater state; in this case, the function values are “High”, “Low” or “Eco” for the one or more other functions for the space heater;
in Fig. 19 also shows additional functions for the space heater; for example, the frost protection setting 1936 can be toggled on an off within full menu 1926 to control the frost protect function; in this example, the frost protection function has values of “On” and “Off”);

determining, using the automated assistant and based on identifying the first function and the one or more other functions, a first graphical control element based on the number and/or type of the first 
See Fig. 18, the space heater is turned on [as the first function and “on” is the slot value or parameter] via a voice activated control system as shown in [0283], that “user inputs can be received at the touch screen displays shown in FIGS. 17-19 via the input device…. However, alternative and additional input devices can be used, such as a finger, a stylus, a mouse, a keyboard, a keypad, a joy stick, a voice activated control system”; for example, in Fig. 18 and [0278] the function of turning on the space heater as indicated in “the power button 1808A is selected to turn the space heater on” could be used by a voice command to turn the space heater on [as a first function and the value or parameter is “on”] and the first graphical element is the power button 1808A;
see Fig. 19 and [0279]-[0283], showing additional functions for the space heater; In the example of FIG. 19, the full menu 1926 can include interactive elements 1930, 1932, 1936 for selecting settings or actions corresponding to tertiary or extended functions of the space heater; one of them can be interpreted a second graphical element to control one or more other functions of the space heater;
see Fig. 18 and [0278] for one or more other function. The current status is “Eco”, and “High”, “Low” and “Eco” can be used to affect the space heater state; in this case, the function values are “High”, “Low” or “Eco” for the one or more other functions for the space heater [as a second graphical control element based on the number and/or type of the other values for selecting one or more of the other slot values; number is 3 and the type is space heater temperature control]; 
see Fig. 19 and [0279]-[0283], that the space heater current status is “Standby” and any of the “High”, “Low” and “Eco” functions can affect the space heater state; in this case, the function values are “High”, “Low” or “Eco” for the one or more other functions for the space heater [as a second graphical control element based on the number and/or type of the other values for selecting one or more of the other slot values; number is 3 and the type is space heater temperature control];
other functions: in Fig. 19 also shows additional functions for the space heater; for example, the frost protection setting 1936 can be toggled on an off within full menu 1926 to control the frost protect function; in this example, the frost protection function has function values of “On” and “Off” [as a second graphical control element based on the number and/or type of the other values for selecting one or more of the other slot values; number is 2 and the type is space heater frost protection control]); 

causing, in response to receiving the request, the automated assistant to render a composite graphical assistant interface for controlling the connected device via a display panel associated with the client device, wherein the composite graphical assistant interface includes the first graphical control element and the second graphical control element, which are arranged according to the determined configuration for each graphical control element (
see Fig. 19 showing the composite graphical assistant interface with the first graphical element [the power button 1808A and tile 1802A can show that the heater is turned by coloring, animating, or shading a portion of power button 1808A in [0278]] and the second graphical element to control the space heater [e.g., the “High”, “Low” and “Eco” temperature state control 1814; or the front protection function using the toggle switch of 1936]; 
see Figs. 18-19 that the first graphical element and second graphical element are arranged according to the determined configuration for each graphical control element as well as by rules as below;
for example, [0286] the interface 2005 may include a rules icon 2020. Interaction with a rules icon 2020 may enable a graphical interface that enables customization of display rules pertaining to the network devices. The graphical interface may provide one or more interactive elements to control one or more rules related to control of the network devices (e.g., the network devices 302, 304, 306). …, interaction with the rules icon 2020 may enable a graphical interface to enable a user to configure rules, modes, notifications, additional actions, or combinations thereof. The graphical interface may be presented in the interface 2005 or may be shown separately from the interface 2005. An embodiment of such a graphical interface presented upon interaction with the rules icon 2020 is described with reference to FIG. 21; 
see [0288] the interface 2005 may include a more icon 2024. Interaction with the more icon 2024 may provide one or more additional graphical interfaces to enable access to additional features for controlling and/or monitoring the network devices in a network. For example, an additional graphical interface may be displayed to control one or more settings and/or attributes of any network devices connected to a network. In another example, an additional graphical interface may be displayed to configure secondary options to be initiated by an interface used to control a network device).

Kim does not expressively use the term of “virtual assistant” even the “voice activated control system” taught by Kim can be interpreted as a type of “virtual assistant”.
Furthermore, Kim does not expressively use the term of “slot value” to describe the voice command values and parameters(s).

In the same field of endeavor of providing voice interface, Doshi teaches receiving and processing a voice command via a virtual assistant interface [as the “voice activated control system”] (see [0002], [0005] and Fig. 8 and [0076], step 810, receiving, by an automatic speech recognition (ASR) module, an audio signal representing an utterance; see [0026] user’s voice command may be preceded by a special keyword such as a target virtual assistant (e.g., Amazon's Alexa, Google's Assistant, Apple's Siri, and so on) can awake out of low-power state or alternatively be ready for processing of subsequent voice command [a virtual assistant is used to process the voice command].
Doshi teaches extracting sound features from the received utterance by the user to identify best matching candidates with a language model and a natural language processing (NLP) to perform semantic interpretation to obtain the semantic information (see [0032]-[0038] The ASR module 130 may receive an audio signal representing the utterance by the user 115 and may extract sound features from the received audio signal. The sound features, which is also frequently referred to as audio fingerprints, may include acoustic parameters characterizing the voice command (or utterance) of the audio signal; in [0034] The ASR module 130 may further compare the identified phonemes with at least one language model to identify candidate matching keywords with improved accuracy).
Doshi teaches that the semantic information is a value associated with the content of speech or recognized text from the ASR module using a semantic tagging operation; Each tag may be associated with a corresponding slot or net in semantic networks (
see [0037] Semantic information may indicate some value associated with the content of speech or recognized output (or text) from the ASR module 130. For example, semantic tagging is a particular example of semantic interpretation operation. Semantic tagging is a process of recognizing specific meaning of words from an output of ASR processing, which is preferably performed by the ASR module 130, and of assigning a tag to those words, whereby the tag is a classification of the associated word. Semantic interpretation processing may generate semantic information based on semantic networks. More detailed examples of semantic networks are presented below with reference to FIGS. 3-7. Each tag may be associated with a corresponding slot or net in semantic networks; 
For example, see [0061]-[0062] an ASR system 100 may define some words or phrases indicating some action commands 565, such as "add," "call," "play," "open," and "set," to be associated with [ACTION?] net 520 560 Likewise, an ASR system 100 may also define various words or phrases indicating target(s) 575 of relevant action command(s) 565 to be associated with [OBJECT?] net 530 570; in one example in Fig. 5, an action is “play” and the object is “Songs” [as a slot value]; 
see [0042]-[0043] the semantic networks may also be referred to as a grammar file. The semantic networks may be the collection of a plurality of semantic network and each semantic network may include a plurality of slots or nets based on context information. For example, semantic networks may be Recursive Transition Network (RTN); e.g., Examples of such actions may include "Open YouTube," "Call Anthony," "Set a reminder tomorrow morning." with reference to Figs. 3-7).
Therefore, Doshi teaches identifying a function and associated “slot values” or parameters for a received utterance request using the semantic tagging operation for the recited limitation of “identifying, using the automated assistant and in response to receiving the request, a first function that corresponds to the request and first slot values being control parameters for controlling the first function … identifying, using the automated assistant, one or more other functions, capable of being performed by the connected device, and other slot values for the one or more other functions”. 

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Doshi before him before the effective filing date of the claimed invention, to modify the device control system taught by Kim to include the feature using a spoken utterance with a virtual assistant taught by Doshi to provide an enhanced voice user interface using semantic tagging to identify candidates or slot values for a voice command.  One would have been motivated to make such a combination because providing the feature using a spoken utterance with a virtual assistant to provide an enhanced voice user interface using semantic tagging to identify candidates or slot values for a voice command would have been obtained by Doshi (see [0002], [0005] and Fig. 8 and [0076]; see [0032]-[0038]; see [0061]-[0062]; see Figs. 3-7).

As to claims 2 and 25, Kim-Doshi teaches further comprising: determining, using the automated assistant, that the user has selected, at the display panel, the second graphical control element, which corresponds to an additional function of the one or more other functions; causing, in response to determining that the user has selected the second graphical control element, the connected device to perform the additional function, wherein performance of the additional function causes the connected device to exhibit a modified state; and causing, in response to the connected device performing the additional function, the automated assistant to reconfigure the second graphical control element according to the modified state (e.g., see Kim, Fig. 19 schedule 1934 can be used to change the schedule to change the space heater state; or other GUI controls; see Sharma, Abstract and [0014]; see [0134] and Figs. 1A-1B and 2B; see [0144]; see [0157]; see [0160]; see [0171] and Fig. 5A, showing using a virtual assistant system to manage and render device graphical user interfaces to control connected devices).

As to claims 3 and 26, Kim-Doshi teaches wherein the display panel includes a touch interface through which the user can directly control the first graphical control element and the second graphical control element using one or more gesture inputs (see Kim, [0205] touch screen).

As to claims 4 and 27, Kim-Doshi teaches determining, using the automated assistant, a third graphical control element for controlling an additional function of the one or more functions, and a selectable link configured to link to the third graphical control element, wherein causing the automated assistant to the composite graphical assistant interface via the display panel includes causing the selectable link to be provided at the composite graphical assistant interface (e.g., see Kim, Fig. 19 schedule 1934 “>” icon can be used as a selectable link which is configured to link to a third graphical control element for controlling an additional function of the one or more functions to change the schedule to change the state).

As to claims 5 and 28, Kim-Doshi teaches further comprising: determining that the user has selected the selectable link at the display panel; and causing, in response to determining the user has selected the selectable link, the automated assistant to render the composite graphical assistant interface including the third graphical control element (e.g., see Kim, Fig. 19 schedule 1934 “>” icon can be used as a selectable link which is configured to link to a third graphical control element for controlling an additional function of the one or more functions to change the schedule to change the state; when it is selected, a scheduler as the third graphical control element is provided).

10.	Claims 6-7 and 29-30 are rejected under 35 U.S.C. 103 (a) as being unpatentable over as applied to Kim-Doshi as applied to claims 1 and 24 above, further in view of Jeong (US PGPUB 2018/0285065; filing date: 11/16/2017).

As to claims 6 and 29, Kim-Doshi does not expressively teach, however, in the same field of endeavor of providing voice interface, Jeong teaches wherein the client device lacks an integrated display panel, and the method further comprises: determining that the client device lacks the integrated display panel; and identifying, in response to determining that the client device lacks the integrated display panel, an additional connected device that incorporates the display panel and is linked to the client device, wherein causing the automated assistant to render the composite graphical assistant interface, via the display panel, includes causing the display panel of the additional connected device to render the composite graphical assistant interface (see Fig. 1 and [0046]-[0047], FIG. 1 shows an example that the smart controlling device 110 and other devices 120, 130, 140, 150, 160 included in the digital system belong to the same network; a smart controlling device 110 lacks an integrated display panel; see [0048] the smart controlling device 110 can turn on the power of an air conditioner or control a temperature of the air conditioner. In particular, the smart controlling device 110 can play a role of a controller configured to control external devices within an IoT (Internet of Things) environment; see Fig. 2 and [0052]-[0054] the signal receiving unit 210 may receive a voice command of a user via a microphone of the terminal (not depicted); see Fig. 8 and [0229]-[0242], If the location of the user is detected, the smart controlling device 110 detects whether or not a display device exists within a predetermined range on the basis of the detected user location [S806]; see [0232] Meanwhile, the display device may correspond to any electronic devices equipped with a display including the digital TV shown in FIG. 4A, 4B and the mobile terminal shown in FIG. 5. As a result of detecting the display device in the step S806, if a plurality of display devices is detected, the smart controlling device 110 can select one from among a plurality of the display devices. In this case, the smart controlling device can select a display device on the basis of a current position of a user (or the smart controlling device 110). In particular, the smart controlling device can select a display device closest from the user (or the smart controlling device 110). Or, a display device including a display of which a current display state corresponds to a standby state or power is turned on can be selected from among a plurality of the display devices; see [0233] If there are a plurality of display devices including a display that the current display state correspond to the standby state or the power is turned on, the smart controlling device can select a display device closest from the smart controlling device from among a plurality of the display devices on the basis of the current position of the user (or the smart controlling device 110).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Kim-Doshi and Jeong before him before the effective filing date of the claimed invention, to modify the device control system taught by Kim-Doshi to include the feature using a spoken utterance with a smart virtual assistant taught by Jeong to provide an enhanced voice user interface for better user experience by displaying GUI on another display.  One would have been motivated to make such a combination because providing the feature using a spoken utterance with a smart virtual assistant for better user experience by displaying GUI on another display would have been obtained by Jeong (see Fig. 1 and [0046]-[0047]; see Fig. 2 and [0052]-[0054]; see Fig. 8 and [0229]-[0242]; see Figs. 4-5).

As to claims 7 and 30, Jeong teaches wherein identifying the additional connected device includes: selecting, using the automated assistant, the additional connected device, from a plurality of candidate devices, based on a stored device topology that indicates a proximity of the additional connected device relative to the client device (see Fig. 1 and [0046]-[0047], FIG. 1 shows an example that the smart controlling device 110 and other devices 120, 130, 140, 150, 160 included in the digital system belong to the same network; a smart controlling device 110 lacks an integrated display panel; see [0048] the smart controlling device 110 can turn on the power of an air conditioner or control a temperature of the air conditioner. In particular, the smart controlling device 110 can play a role of a controller configured to control external devices within an IoT (Internet of Things) environment; see Fig. 2 and [0052]-[0054] the signal receiving unit 210 may receive a voice command of a user via a microphone of the terminal (not depicted); see Fig. 8 and [0229]-[0242], If the location of the user is detected, the smart controlling device 110 detects whether or not a display device exists within a predetermined range on the basis of the detected user location [S806]; see [0232] Meanwhile, the display device may correspond to any electronic devices equipped with a display including the digital TV shown in FIG. 4A, 4B and the mobile terminal shown in FIG. 5. As a result of detecting the display device in the step S806, if a plurality of display devices is detected, the smart controlling device 110 can select one from among a plurality of the display devices. In this case, the smart controlling device can select a display device on the basis of a current position of a user (or the smart controlling device 110). In particular, the smart controlling device can select a display device closest from the user (or the smart controlling device 110). Or, a display device including a display of which a current display state corresponds to a standby state or power is turned on can be selected from among a plurality of the display devices; see [0233] If there are a plurality of display devices including a display that the current display state correspond to the standby state or the power is turned on, the smart controlling device can select a display device closest from the smart controlling device from among a plurality of the display devices on the basis of the current position of the user (or the smart controlling device 110; see Fig. 9 and [0244]-[0246], showing a closest display is selected to display content).

11.	Claims 6 and 29 are rejected under 35 U.S.C. 103 (a) as being unpatentable over as applied to Kim-Doshi as applied to claims 1 and 24 above, further in view of Heo (PGPUB 2016/0334963; pub date: 11/17/2016).
 
As to claims 6 and 29, Kim-Doshi does not expressively teach, however, in the same field of endeavor of controlling appliances with a voice command, Heo teaches wherein the client device lacks an integrated display panel, and the method further comprises: determining that the client device lacks the integrated display panel; and identifying, in response to determining that the client device lacks the integrated display panel, an additional connected device that incorporates the display panel and is linked to the client device, wherein causing the automated assistant to render the composite graphical assistant interface, via the display panel, includes causing the display panel of the additional connected device to render the composite graphical assistant interface (see Fig. 1, [0083], and [0105] a remote controller 121a with a voice sensor; see [0162]-[0165] and Fig. 7A, a first layer 720 may be displayed by the manipulation of the remote controller 121a or voice command of the user in a state that a TV broadcast image 710 is being displayed. For example, when a user issues a voice command such as "increase volume", the first layer 720 for volume adjustment may be displayed as an upper layer of the TV broadcast image 710; in this case, the remote controller lacks the integrated display panel and uses TV display to display the composite graphical assistant interface as shown in Fig. 7A, e.g., “+” sign is a first graphic element which can be used to continue increasing the volume; and the second graphical element “-“ is used to decrease the volume).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Kim-Doshi and Heo before him before the effective filing date of the claimed invention, to modify the device control system taught by Kim-Doshi to include the feature of providing a composite graphical user interface taught by Heo to provide an enhanced user interface for better user experience.  One would have been motivated to make such a combination because providing the feature of providing a composite graphical user interface would have been obtained by Heo (see Fig. 1, [0083], and [0105]; see [0162]-[0165] and Fig. 7A).
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179